Citation Nr: 1743570	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to September 1978 and from October 1980 to April 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In September 2016 a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  Additional service personnel and treatment records were subsequently added to the record in April 2017, after a request for same.  While the RO has not initially considered this evidence, a waiver is not necessary in light of the grant herein.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

Competent evidence shows that the Veteran's currently diagnosed pseudofolliculitis barbae was incurred in service.    


CONCLUSION OF LAW

Service connection for pseudofolliculitis barbae is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is completely favorable to the Veteran, VCAA compliance need not be addressed.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his pseudofolliculitis barbae was incurred in service.  In statements and testimony he has asserted he received treatment for pseudofolliculitis barbae during service while stationed at Luke Air Force Base in Phoenix, Arizona.  He testified that his problems began at Luke AFB and he was issued a shaving waiver, after which he maintained his face hair with clippers and not a razor.  In fact, he stated that he has never used a razor since then.  H said that when he was transferred from Luke AFB, the shaving waiver was not re-issued, but that he just continued with use of a clipper.  He stated that after service he did not seek medical care for his pseudofolliculitis barbae, and instead has continuously (to the present) self-treated it with over-the-counter lotions and soaps for sensitive skin.  He indicated that more recently he has been seeking VA treatment the condition.  

Service department records show the Veteran served on active duty in the Air Force from June 1974 to September 1978 and from October 1980 to April 1983.  His service treatment records in the claims file, when the RO initially considered his claim in a June 20112 rating decision and then readjudicated it in a November 2013 statement of the case, did not show complaints or diagnosis of pseudofolliculitis barbae or a skin disability involving the face.  However, following an April 2017 exhaustive search for the Veteran's complete service treatment and personnel records, additional service treatment and personnel records were received and associated with the claims file.  They include numerous reports, dated from November 1980 to November 1981, indicating that the Veteran was seen on a nearly monthly basis at the pseudofolliculitis barbae/shaving clinic of the USAF Hospital, Luke AFB, Arizona.  In November 1980, when he was newly arrived at the base, he reported that he first experienced problems with pseudofolliculitis barbae in 1975.  In January 1981, he reported that he had been bothered by an ingrown beard for four years; it was noted then that he had an "enormous" amount of bumps and ingrown hairs.  The records indicate that he had been through the "clipper training program," was issued a pseudofolliculitis barbae handout, was seen periodically to have his ingrown hairs "lifted above skin line," and received a shaving waiver for weeks at a time.  Lotions and creams were prescribed.    

VA outpatient records show that after service the Veteran was seen on multiple occasions for folliculitis of the face and pseudofolliculitis barbae.  Pseudofolliculitis barbae was listed on his medical problem list.  Records in May 2013, July 2013, and November 2015, for example, reflect that he received treatment, to include medication, for shave irritation due to his skin disability.  

After consideration of the evidence to include the medical records and the Veteran's statements and testimony, the Board finds that there is sufficient competent evidence to support the Veteran's claim that his currently diagnosed pseudofolliculitis barbae is related to the pseudofolliculitis barbae initially documented during his period of service.  While there is no medical opinion of record that addresses whether his current skin disability is related to the skin disability noted in service, the Board observes that the Veteran is competent to describe symptoms of his pseudofolliculitis barbae after service, even though the symptoms may not have been recorded after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent to observe skin conditions such as boils, blotches, and rashes).  Further, continuity of symptoms after service to support his claim has been established by his statements and testimony, when he has asserted that rather than seeking medical attention he has continuously self-treated his pseudofolliculitis barbae with lotions and special soaps and maintained his beard with clippers and not a razor.  The Board finds that the Veteran's statements and his testimony given under oath are credible and are entitled to significant probative weight.  

In short, the elements to establish service connection - existence of a current disability, in-service incurrence of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred during service - are met.  See also Shedden v. Principi, 3 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, service connection for pseudofolliculitis barbae is warranted.  38 C.F.R. § 3.303.  


ORDER

Service connection for pseudofolliculitis barbae is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


